Opinion filed January 6, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00064-CR
                                       __________

                        EDWARD LLOYE WELLS, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 35th District Court

                                     Brown County, Texas

                                Trial Court Cause No. CR20067


                           MEMORANDUM                  OPINION
       This is an appeal from a judgment revoking community supervision. We affirm.
                                    Procedural Background
       In April 2009, the trial court adjudicated seventeen-year-old Edward Lloye Wells, upon
his plea of guilty, of engaging in the delinquent conduct of the aggravated sexual assault of his
two-year-old cousin. The trial court entered an order for determinate sentencing pursuant to
TEX. FAM. CODE ANN. § 53.045 (Vernon 2008). The trial court assessed his punishment at
confinement for ten years; however, the imposition of the sentence was suspended and appellant
was placed on community supervision for ten years. In June 2009 when he turned eighteen,
appellant was transferred to the adult system where the trial court entered a judgment convicting
him, upon his plea of guilty, of aggravated sexual assault of a child and assessed punishment at
confinement for ten years. Pursuant to the plea bargain agreement, the trial court suspended the
imposition of the sentence and placed appellant on community supervision for ten years. At the
December 17, 2009 hearing on the State’s motion to revoke, appellant entered pleas of true to
nine of the State’s allegations. The State waived its remaining four allegations. The trial court
found that appellant had violated the terms and conditions of his community supervision,
revoked his community supervision, and imposed the original sentence of confinement for ten
years.
                                                 Issue on Appeal
         In his sole issue on appeal, appellant argues that his pleas of true were not knowingly and
voluntarily entered. Appellant contends that, when he was transferred to the adult system under
TEX. FAM. CODE ANN. § 54.051 (Vernon 2008), he was told that his sentence could be assessed
at five years (instead of the original ten years in his plea bargain agreement) if his community
supervision was revoked. Therefore, appellant argues that his pleas of true were not knowingly
and voluntarily entered.
                                                     Analysis
         The judgment of conviction properly states the applicable range of punishment as a term
of five to ninety-nine years or life and an optional fine of up to $10,000.1 When he entered his
pleas of true at the revocation hearing, the trial court admonished him concerning the effect and
the consequences of his pleas of true and the total range of punishment. The trial court inquired
as to the reasons behind appellant’s pleas of true and whether he had been promised anything or
threatened in any way. The trial court also specifically informed appellant that the maximum
sentence he could receive was ten years and that “everything above 10 years, [he was] not
facing.” Appellant indicated that he understood and that he was entering his pleas freely and
voluntarily. The trial court then accepted appellant’s pleas and proceeded to hear the testimony.
         The record affirmatively reflects that the trial court properly admonished appellant and
that his pleas of true were knowingly and voluntarily entered. The fact that appellant received
the maximum years of confinement available under his original plea bargain agreement does not
establish that his pleas were not voluntarily and knowingly entered.            Appellant has not

         1
          TEX. PENAL CODE ANN. § 12.32 (Vernon Supp. 2010).

                                                          2
established that the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex.
Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The issue is
overruled.
                                               Holding
       The judgment of the trial court is affirmed.




                                                            TERRY McCALL
                                                            JUSTICE


January 6, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  3